Citation Nr: 0215399	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a hemorrhoidectomy, currently rated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for a right ear 
hearing loss.

3.  Entitlement to a compensable evaluation for chronic 
otitis media of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  The Board remanded the claim in 
March 2001 in order to obtain additional medical information 
and documentation.  The development requested was 
accomplished and the claim has since been returned to the 
Board for review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's hemorrhoids are not manifested by rectal 
leakage, fissures, anemia, or other associated symptoms. 

3.  The veteran's right ear hearing loss is currently 
manifested by level IX hearing and he is not completely deaf 
in the left ear.

4.  The veteran does not have active otitis media of the 
right ear.  Swelling, scaly or serous discharge, and/or 
itching are not present.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7336 (2001).

2.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 6100 (2001).

3.  The criteria for a compensable evaluation for otitis 
media of the right ear have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 6200, 6201, 
and 6210 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the June 1999 rating decision, the January 
2000 statement of the case, the supplemental statement of the 
case of June 2002, and the March 2001 Board remand.  He was 
specifically told that there was no evidence showing that his 
disabilities should be rated higher.  The RO also notified 
him of the type of evidence needed in support of his claim, 
such as medical records showing treatment for the 
disabilities.  Specific evidence, including VA medical 
examinations, was requested on remand in March 2001.  

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  A copy of the Board's 
March 2001 remand was sent to the veteran and in a letter 
dated April 2001, the RO directed his attention to the 
Board's remand.  It specifically requested that he provide 
the names and addresses of medical facilities/doctors where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records, but that it was his responsibility to 
ensure that the RO received the records.  Therefore, VA has 
adequately notified the veteran of the evidence it would 
obtain and of the evidence that was necessary for him to 
produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available VA and private medical treatment records. 

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2001).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2001).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

Residuals of Hemorrhoidectomy

The veteran has been rated 10 percent disabled for the 
residuals of a hemorrhoidectomy since 1973.  He has requested 
an increased evaluation for this disability.  The review of 
the veteran's recent private and VA medical records is 
negative for any treatment of hemorrhoids.

In order to determine the extent of the veteran's disability, 
the Board Remanded the claim in March 2001 so that the 
veteran could undergo a VA examination.  The exam occurred in 
April 2002.  The results from that exam were as follows:

	. . . The rectal examination 
disclosed some mild erythema around his 
rectum but he is quite obese, there is no 
evidence of external hemorrhoids.  The 
sphincter was normal in appearance, there 
are no fissures noted on this 
examination, and sphincter tone was quite 
normal.  There was no evidence of fecal 
leakage, and his history and both his 
wife and he state there is no 
incontinence or leakage at any other 
time.  His shorts appear to be normal, 
there was no staining and there were no 
fissures noted.  The[re] was no evidence 
of bleeding at this examination.  

The veteran's hemorrhoid disability has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 7336 (2001), which 
states that a noncompensable evaluation is warranted for mild 
or moderate external or internal hemorrhoids.  A 10 percent 
evaluation requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  

None of the veteran's medical records or the recent 
examination has shown that the veteran's hemorrhoids have 
caused persistent bleeding, fissures, or anemia.  In 
determining whether an increased evaluation is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
evidence fails to show that this disability is underrated; 
the disability does not meet or approximate the rating 
criteria for a 20 percent evaluation.  Because there is no 
competent evidence indicative of a more serious hemorrhoid 
condition, an increased evaluation is not warranted, and the 
veteran's claim is denied.  

Right Ear Hearing Loss

The veteran has been assigned a noncompensable evaluation for 
hearing loss of the right ear in conjunction with his otitis 
media residuals.  He maintains that his hearing loss is more 
severe and asks for a compensable evaluation.

In June 1998, the veteran underwent a VA audiological 
examination.  On the evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
70
70
LEFT
20
20
20
45
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.

The veteran underwent a private audiological examination in 
September 2000.  On the audiological evaluation, pure tone 
thresholds, in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
70
75
LEFT
35
30
30
50
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 68 percent in the left ear.

On a VA authorized audiological evaluation in May 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
70
75
80
LEFT
35
30
30
65
65

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 84 percent in the left ear.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2001).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2001).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2001); 38 C.F.R. § 4.85(b) 
and (e) (2001).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

In this case, the average puretone decibel loss for the 
veteran's right ear (in the conversational range of 1000, 
2000, 3000, and 4000 Hertz) in June 1998, was 59 and the 
percent of discrimination was 84.  The resulting numeric 
designation for the right ear is II (utilizing Table VI).  In 
September 2000 examination, the average puretone decibel loss 
for the right ear was 69 and the percent of discrimination 
was 80.  The resulting numeric designation for the right ear 
is IV (utilizing Table VI).  Applying the results of the 
third examination of May 2002, the average puretone decibel 
loss for the right ear was 76 and the percent of 
discrimination was 48.  The resulting numeric designation for 
the right ear is IX (utilizing Table VI).  Since the last 
examination shows the greatest amount of hearing loss, it 
will be used to the benefit of the veteran.  

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the nonservice 
connected disabilities as if both disabilities were service-
connected only if there is total deafness in both ears.  38 
U.S.C.A. § 1160 (West 1991); 38 C.F.R. § 3.383(a) (2001).  
Otherwise, the nonservice connected ear is deemed normal for 
rating purposes.  VAOPGCPREC 32-97 (August 29, 1997).  
Accordingly, for rating purposes, the left ear will be 
considered Level I.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and IX for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable (zero) evaluation 
under Diagnostic Code 6100.  38 C.F.R. Part 4 (2001).

The RO has applied the rating schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The regulations contain two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first provision, that of 38 C.F.R. § 4.86(a), indicates that 
if puretone thresholds in each of the four frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

In using Table VI instead of Table VIa the RO afforded the 
veteran the more advantageous criteria.  Evaluation under 
Table VIa would have resulted in a designation of VI for the 
poorer ear and a resultant noncompensable evaluation.  The 
application of this provision would not, therefore, benefit 
the veteran.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for a increased disability rating for right ear hearing 
loss.  The current noncompensable rating is the maximum 
evaluation which can be assigned under the diagnostic 
criteria when only one ear is service-connected, unless the 
non-service-connected ear is deaf, which is not the case 
here.  There is simply no basis for a higher rating.  

Otitis Media - Right Ear

The veteran underwent a VA examination of the ears in August 
1999.  While cerumen was found in the left ear canal, cerumen 
was not found in the right ear canal.  The examiner did not 
find any evidence of infection or inflammation of either ear.  
A September 2000 private audiometric examination revealed 
clear ear canals and perforation to the right eardrum.  

In response to the March 2001 Board Remand, the veteran 
underwent an examination of his ears in April 2002.  The 
veteran reported that while he had suffered from a number of 
infections over the years, for the previous five years he had 
not suffered from infections because of his use of earplugs 
and by keeping water out of the ear.  Although he complained 
of decreased hearing and occasional vertigo, he did not 
complain of other problems with the ears.

On examination, the doctor noted the following:

	... Other than wearing the earplugs 
and having his ears cleaned on a regular 
basis, there is no other therapy 
indicated...his left ear revealed a 
mildly thickened drum but tympanic 
membrane was intact, there was no 
erythema in the canal, there was no 
tenderness over the external auricle or 
tenderness over the mastoid area.  There 
was no evidence of any infection or 
drainage.  The right ear revealed cerumen 
packed up against the drum and I could 
not see the tympanic membrane.  On 
numerous attempts I just could not 
visualize it and certainly could not 
consider washing out the ear because 
there is more than enough evidence on 
record to indicate that he has a 
punctured drum on the right side.  There 
was no tenderness in the mastoid area, 
the ear canal did not show any drainage 
or erythema, and there was no tenderness 
on his ear.  

VA medical treatment records and private medical reports are 
negative for treatment for or complaints involving otitis 
media.

The veteran has been assigned a noncompensable evaluation for 
the residuals of otitis media in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6200 
(2001).  Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) warrants a 10 percent 
rating during suppuration or with aural polyps.  Hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of the skull 
are evaluated separately.  Chronic nonsuppurative otitis 
media with effusion (serous otitis media) will be rated based 
on impairment of hearing.  38 C.F.R. Part 4, Diagnostic Code 
6201 (2001).  Diagnostic Code 6210 states that where there is 
chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching that requires requiring frequent and 
prolonged treatment, a 10 percent disability rating will be 
awarded.  38 C.F.R. Part 4, Diagnostic Code 6210 (2001).

There is no evidence of chronic suppurative otitis media on 
medical evaluation, and no scaly or serous discharge has been 
observed.  Itching has not been complained thereof.  The 
veteran has not claimed to have any infections or drainage of 
the right ear for a number of years.  His only complaint is 
of hearing loss.  Because the evidence does not show that the 
veteran now has otitis media, a compensable evaluation in 
accordance with Diagnostic Codes 6200, 6201, and 6210, can 
not be assigned.  38 C.F.R. Part 4 (2001).  Hence, the 
veteran's claim is denied.


ORDER

1.  Entitlement to an increased evaluation for the residuals 
of a hemorrhoidectomy is denied.  

2.  Entitlement to a compensable evaluation for a right ear 
hearing loss is denied.

3.  Entitlement to a compensable evaluation for chronic 
otitis media of the right ear is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


